Dawson, J.
(dissenting): I construe the contract of merger to mean that it required an affirmative vote of 90 per cent of the 102 congregations of the older organization; 90 per cent of 102 is 91.8, so that an affirmative vote of 91.8, or practically 92 congregations, would have been required to consummate the merger; and the vote of 71 congregations was insufficient to accomplish it.
*585Furthermore the plan of union which the congregations were called upon to vote for or against was the proposed compact formulated by the joint committee of ten, and that compact was largely concerned with the disposition of the real and personal properties of the two congregations. That plan of union was thrown into the discard altogether by the resolution adopted by the joint convention: “We unite on the Word of God alone.” That resolution did not make disposition of the properties of the two organizations.